DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Paul Holland.
3.	Claims 1-12 and 14-16 are pending.
Election/Restrictions
4.	Applicant’s election of Group III, claims 14-16, in the reply filed on 05/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
5.	Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2022.
	Claims 14-16 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Japan Patent Application No. JP2017-169688, filing date 09/04/2017.  The certified copy has been filed in the present application, filed on 03/03/2020.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted. See 37 CFR 41.154(b).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
7.	The Drawings filed on 03/03/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (WO 2015/081226 A1; examiner cited) in view of Zuppinger et al. (Biochimica et Biophysica Acta 1863, available 12/02/2015; cited on IDS filed on 03/30/2021).
10.	Claims 14-16 are drawn to a method for evaluating drug efficacy of a heart disease therapeutic using an abnormal cardiac rhythm myocardial model composed of a three-dimensional tissue containing cells including cardiomycetes and collagen, wherein at least a portion of the cells adheres to the collagen, comprising: an administration step of administering the heart disease therapeutic to the abnormal cardiac rhythm myocardial model; and an evaluation step of evaluating the drug efficacy by a change in behavior of the cardiac rhythm of the abnormal cardiac rhythm myocardial model to which the heart disease therapeutic is administered.
11.	With respect to claims 14-16, Tung et al. teach methods for investigating the effectiveness of therapeutics for the treatment of heart arrythmias comprising administering the therapeutic to a 3D heart model comprising cardiomycetes and collagen and evaluating the efficacy of the drug by a change in behavior of the cardiac rhythm of the model [see Abstract; paragraphs 0006-0012; 0031; 0038; 0060; 0074; claim 28].
	However, Tung et al. does not explicitly teach the model wherein at least a portion of the cells adheres to the collagen.
	Zuppinger et al. teach that 3D cardiovascular models have become increasingly popular in their use for drug screening and for disease models [see Abstract].  Zuppinger et al. further teach that 3D cardiovascular models use hydrogels wherein the culture of cells resides in the form of scaffolds molded from Matrigel, collagen, fibrin or other extracellular matrix protein [see p. 1874, column 2 – p.1875].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Tung et al. and Zuppinger et al. in a method for evaluating drug efficacy of a heart disease therapeutic because Tung et al. teach methods for investigating the effectiveness of therapeutics for the treatment of heart arrythmias comprising administering the therapeutic to a 3D heart model comprising cardiomycetes and collagen and evaluating the efficacy of the drug by a change in behavior of the cardiac rhythm of the model.  Zuppinger et al. teach that 3D cardiovascular models use hydrogels wherein the culture of cells resides in the form of scaffolds molded from Matrigel, collagen, fibrin or other extracellular matrix protein.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Tung et al. and Zuppinger et al. because Zuppinger et al. acknowledges that 3D cardiovascular models use hydrogels wherein the culture of cells resides in the form of scaffolds molded from Matrigel, collagen, fibrin or other extracellular matrix protein.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  
	Regarding claims 15 and 16, Tung et al. teach methods for investigating the effectiveness of therapeutics for the treatment of heart arrythmias comprising administering the therapeutic to a 3D heart model comprising cardiomycetes and collagen and evaluating the efficacy of the drug by a change in behavior of the cardiac rhythm of the model [see Abstract; paragraphs 0006-0012; 0031; 0038; 0060; 0074; claim 28].  To this end, MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art with the teachings of Tung et al. and Zuppinger et al. in hand would desire to evaluate the effectiveness of the therapeutic using the cardiac model and determine which therapeutic would be most effective and would perform the evaluation step several times in order to obtain consistent results.  One of ordinary skill in the art would desire to do so in order to identify those therapeutics that are the most effective in treating the arrhythmia condition.  
Conclusion
12.	Status of the claims:
	Claims 1-12 and 14-16 are pending.
	Claims 1-12 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 14-16 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656